DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-14 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of European Application No. EP19161977.4 filed 03/11/2019.

Drawings
The drawings are objected to because a typographical error in figure 4, the third box on the top reads “select mspping strategy based on knowledge base”.  It should read  “select mapping strategy based on knowledge base”. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 





analyzer module configured to evaluate in claim 11
mapping module configured to generate the mapping in claim 11
structure-preserving mapping strategy configured to generate a mapping in claim 12
minimizing mapping strategy configured to generate a mapping in claim 12
maximizing mapping strategy configured to generate a mapping in claim 12
name-based-heuristics mapping strategy configured to generate a mapping in claim 12
a semantic-references-based mapping strategy configured to generate a mapping in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, no corresponding structures were found within the specifications for the above limitations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, claim elements “analyzer module configured to evaluate…” and “mapping module configured to generate the mapping …” are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these modules are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim elements reciting elements “analyzer module configured to evaluate…” and “mapping module configured to generate the mapping…” in claim 11.
Regarding claim 12, claim elements “structure-preserving mapping strategy configured to…”; “minimizing mapping strategy configured to generate a mapping…”; “maximizing mapping strategy configured to generate a mapping…”; “name-based-heuristics mapping strategy configured to generate a mapping…”; and “semantic-references-based mapping strategy configured to generate a mapping…” are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these strategies are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim elements reciting elements “structure-preserving mapping strategy configured to…”; “minimizing mapping strategy configured to generate a mapping…”; “maximizing mapping strategy configured to generate a mapping…”; “name-based-heuristics mapping strategy configured to generate a mapping…”; and “semantic-references-based mapping strategy configured to generate a mapping…” in claim 12.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. (U.S. Publication No. 2018/0205801) in view of McWaters (U.S. Publication No. 2019/0026386).
As per claim 1, Kovacs discloses a computer-implemented method for interoperable data exchange between a first real-world entity and a second real-world entity with both real-world entities connected to a same communication network, the first and second real-world entities having first and second digital representations, respectively, each digital representation being a virtual entity replicating data, structure, and functions associated with any one of the real-world entities, the first and the second digital representations having different formats (Kovacs: paragraph 0003; a method for connecting at least two systems like networks. Each system comprises at least one device and the systems use data based on different data models, wherein a data based on a first data model is at least partly converted to data based on a second data model such that data can be processed by devices within said system …paragraph 0015; OMA NGSI-9/10 is based on modeling high-level real-world entities), the method, executed by at least one computing device of the second real-world entity, comprising: 
receiving a request for data of the second digital representation to be provided to the first digital representation (Kovacs: paragraphs 0018-0019; On the API level, both standards support on an abstract level the following functions: “Query” for information: a requesting application asks for the latest value of a given data source…paragraph 0100; The interworking proxy reads NGSI information and creates a respective oneM2M data container with this NGSI information and reads a oneM2M data container with NGSI information and forwards this to the NGSI system for providing interoperability between the oneM2M system and the NGSI system); 
generating a mapping between a format of the first digital representation and a format of the second digital representation, by: selecting at least one mapping strategy (Kovacs: paragraph 0105; The “conventionExplorer” can use several built-in rules for detecting suitable candidates for mapping. One simple rule could be to check the oneM2M application type and then have an internal table to see which attributes can be mapped…paragraph 0073; Said convention explorer entity may be connected to a second database storing mapping data for mapping and/or generating attribute information for data elements according to said second data model. This allows providing data conversion in an easy way);
mapping the one or more data models which are associated with the requested data of the of the second digital representation to the corresponding one or more data models of the first digital representation by executing the at least one selected mapping strategy (Kovacs: paragraphs 0049-0053; connecting at least two systems like networks, , wherein said systems use data with different data models, wherein data based on a first data model is at least partly converted to data based on a second data model…Inserting mapping data, preferably metadata, into registry information of said first network for data to be transmittable to said second network, Extracting mapping data, preferably metadata, of said data elements, and Converting based on said extracted mapping data, preferably metadata, the data elements based on said first data model into data elements based on said second data model), and 
providing the requested data to the first real-world entity in accordance with the format of the first digital representation via the mapping (Kovacs: paragraphs 0100-0107; The interworking proxy reads NGSI information and creates a respective oneM2M data container with this NGSI information and reads a oneM2M data container with NGSI information and forwards this to the NGSI system for providing interoperability between the oneM2M system and the NGSI system… three entity attributes are shown named “conversionAutomated”, “conventionMethodUsed” and “conversionReliability”. Those parameters are used during the mapping and will be added to the NGSI attribute metadata after conversion to enable applications to identify automatically converted information).
However Kovacs does not explicitly mention evaluating a set of predefined mapping strategies with each mapping strategy being associated with a target model template, by determining a mapping similarity measure for each mapping strategy based on similarities in a structure and semantics of respective data models of the first and second digital representations with the corresponding target model templates, so as to provide determined mapping similarity measures; and selecting at least one mapping strategy from the set of predefined mapping strategies based on the determined mapping similarity measures.
However McWaters teaches:
evaluating a set of predefined mapping strategies with each mapping strategy being associated with a target model template, by determining a mapping similarity measure for each mapping strategy based on similarities in a structure and semantics of respective data models of the first and second digital representations with the corresponding target model templates, so as to provide determined mapping similarity measures (McWaters: figs. 5-7 and paragraph 0054; Upon completing the attribute definition process 500, the conversion system 150 may perform a metric definition process 900. Metrics are metadata objects that in general, may aggregate fact data in a manner that may be interpreted as a measure and/or performance indicator…paragraph 0061; the conversion system 150 evaluates the imported system tables 200 in which the table elements that define the identified association attribute are found, to determine if any other attributes are defined by the other table elements in the imported system tables 200 being evaluated. In the case that other attributes are identified, the control system 150 completes a relationship definition process 700…paragraph 0068; the conversion system 150 identifies a second table element of the same imported or converted system table that defines, at least in part, a second attribute (base or association attribute)); and 
selecting at least one mapping strategy from the set of predefined mapping strategies based on the determined mapping similarity measures (McWaters: paragraphs 0068-0074; The conversion system 150 determines in block S710, if the inter-cardinality related to the first table element and/or the second table element indicates whether either of the first table element and/or the second table element defines a key of a respective system table including the first and second table elements. More specifically, the conversion system 150 determines if the first and/or second table elements can be utilized as an index in the respective system table, and therefore be implemented by the destination database system 120 to select unique data records (or unique combinations thereof) from the database tables represented by the imported or converted system tables corresponding to the first and second attributes).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McWaters with the teachings as in Kovacs. The motivation for doing so would have been in order to generating and optimizing data that is implemented to facilitate conversion from one database system to another database system (McWaters: paragraph 0001).
As per claim 2, the modified Kovacs teaches the method of claim 1, wherein the request is associated with a data request of an application (Kovacs: paragraph 0019; “Query” for information: a requesting application asks for the latest value of a given data source).
As per claim 3, the modified Kovacs teaches the method of claim 1, wherein the set of predefined mapping strategies comprises at least two of the following strategies:
a structure-preserving mapping strategy configured to generate a mapping when a structure of the first digital representation resembles a structure of the second digital representation in accordance with a corresponding target model template (McWaters: paragraph 0033; metadata objects of a given meta-model: may include system tables and, at least in the case of the destination database system 120, may further include attributes, relationships, and metrics; and may be mapped to structures in a given database and represent data utilized for reporting. Semantic metadata may encompass an organized collection of metadata objects as defined by a meta-model); 
a minimizing mapping strategy configured to generate a mapping of the second digital representation data models to a minimum number of first digital representation data models in accordance with a corresponding target model template; a maximizing mapping strategy configured to generate a mapping of the second digital representation data models to a maximum number of first digital representation data models in accordance with a corresponding target model template (McWaters: paragraph 0066 and fig. 5; the conversion system 150 defines a new conversion system table to include all of the table elements of the control table. the conversion system 150 further defines the conversion system table to include all of the table elements in the reference table(s) that are associated, per the association identified in block S504, with table elements of the control table. The newly defined conversion system table may be in the form of an SQL query written in the conversion scheme 204 that maps directly to the imported system tables 200. According to either method, the conversion scheme 204 and the conversion data including the conversion system tables 206 are updated in block S608 to include the newly defined conversion system table); 
a name-based-heuristics mapping strategy configured to generate a mapping to the first digital representation based on domain-specific, customizable heuristics regarding a naming of the elements in the second digital representation in accordance with a corresponding target model template (McWaters: paragraph 0057; the conversion system 150, in particular the conversion manager 152, reads/parses through the imported semantic metadata 202 to identify associations between table elements in the imported system tables 200 and returns the corresponding table elements...the association may be embodied in the form of an expression in the source/imported semantic metadata 112/202 that is written in SQL that may be a domain-specific language used to manage data held in the source database system 110. When implemented, such an expression may cause the source database system 110 to combine columns from one or more system tables, and thereby data from one or more fields/columns in the database tables 104, into a single view. According to another aspect of the present disclosure, an association may be embodied in an SQL clause that combines data by supplementing data from one system table with data from another system table); and 
a semantic-references-based mapping strategy configured to generate a mapping to the first digital representation based on heuristics regarding semantic references assignable to elements in the second digital representation in accordance with a corresponding target model template (McWaters: figs. 8-10 and paragraph 0057; the conversion system 150, in particular the conversion manager 152, reads/parses through the imported semantic metadata 202 to identify associations between table elements in the imported system tables 200 and returns the corresponding table elements…paragraph 0083; the conversion system 150 analyzes the properties of the table element, the properties of the imported system table including the table element, and the properties of the attributes in the meta-model of the destination database system 120 to define the new base attribute).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McWaters with the teachings as in Kovacs. The motivation for doing so would have been in order to generating and optimizing data that is implemented to facilitate conversion from one database system to another database system (McWaters: paragraph 0001).
As per claim 4, the modified Kovacs teaches the method of claim 1, wherein the predefined mapping strategies are part of a knowledge base, and wherein the method further comprises: optimizing the knowledge base after each mapping generation by using a machine learning method which incorporates mapping knowledge learned from previously generated mappings (McWaters: fig. 5 and paragraph 0060; the definition of the association attribute, e.g. the group of table elements encompassed by the association attribute, is updated to include table elements from the identified association in block S508 if the result of the evaluation in block S506 is affirmative. Otherwise, in block S510, the conversion system 150 defines a new association attribute according to the tables elements identified in block S502. The conversion system 150 parses through the semantic metadata in block S512 to determine if all associations have been identified and thus converted. In the case that all associations have not been identified, the conversion system 150 identifies another association and corresponding imported system tables 200 in block S502. Otherwise, the conversion system 150 reviews one or more of the newly defined association attributes in block S514).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McWaters with the teachings as in Kovacs. The motivation for doing so would have been in order to generating and optimizing data that is implemented to facilitate conversion from one database system to another database system (McWaters: paragraph 0001).
As per claim 5, the modified Kovacs teaches the method of claim 1, wherein the mapping is persisted in a separate mapping model which is independent of the formats as a persisted mapping, wherein the method further comprises: adjusting the persisted mapping in case of a change detected in the format of the first or second digital representation (Kovacs: paragraph 0139; the present invention enable an additional mapping editor to specify conversion parameters and insert them into the registry. Further embodiments of the present invention enable an additional conversion module previously called conversion explorer being invoked either periodically or on demand or on event. Further embodiments of the present invention enable the conversion explorer being adapted to analyze the oneM2M system and to generate and/or to update the conversion parameter or parameters).
As per claim 6, the modified Kovacs teaches the method of claim 5, further comprising: receiving customizing input for the persisted mapping; and adjusting the persisted mapping in accordance with the customizing input (Kovacs: paragraph 0139; the present invention enable an additional mapping editor to specify conversion parameters and insert them into the registry. Further embodiments of the present invention enable an additional conversion module previously called conversion explorer being invoked either periodically or on demand or on event. Further embodiments of the present invention enable the conversion explorer being adapted to analyze the oneM2M system and to generate and/or to update the conversion parameter or parameters).
As per claim 7,  the modified Kovacs teaches the method of claim 1, wherein the request is received from the first digital representation (Kovacs: paragraphs 0018-0019; On the API level, both standards support on an abstract level the following functions: “Query” for information: a requesting application asks for the latest value of a given data source).
As per claim 8, the modified Kovacs teaches the method of claim 1, wherein the request is triggered by a change of the data values of the second digital representation at runtime, and wherein generating the mapping includes: re-executing the mapping in accordance with the change; and providing the requested data includes notifying the first digital representation about the change (Kovacs: paragraphs 0018-0021; On the API level, both standards support on an abstract level the following functions: “Query” for information: a requesting application asks for the latest value of a given data source, “Subscribe/Notify”: a requesting application asks for “Notifications” whenever a given data source changes. “Updates”: data sources send changes to their internal state and expect that the system knows how to handle it).
As per claim 9, the modified Kovacs teaches the method of claim 1, wherein the generated mapping is bidirectional and configured to be applied to a further request from the first digital representation to push data of the first digital representation to the second digital representation (Kovacs: paragraphs 0145-0146; an architecture for an interworking proxy which is relying on information contained in the interworking systems (e.g. the NGSI Configuration Management or the Semantic Annotations in oneM2M), resulting in changing the data which is exchanged between the two systems as well as in the change of the data stores in the different systems; a set of changes and data structures that can be added to the two systems. These new parameters are controlling the exchange process. Obtained results are additional data that get exchanged, as well as changes to the exchanged data itself).
As per claim 10, Kovacs discloses a computer program product comprising instructions that, when loaded into a memory of a computing device and executed by at least one processor of the computing device, execute the method of claim 1 (Kovacs: paragraph 0066; devices comprising one or more processors having one or more cores and may be connectable to a memory for storing an application which is adapted to perform corresponding steps).
With respect to claim 11, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Kovacs also teaches a computer system for interoperable data exchange between a first real-world entity and a second real-world entity with both real-world entities connected to the same communication network, the first and second real-world entities having first and second digital representations, respectively, each digital representation being a virtual entity replicating data, structure, and functions associated with any one of the real-world entities, the first and the second digital representations having different formats (Kovacs: Abstract; An interworking entity (IE) connects at least two systems like networks. Each system comprises at least one device and the systems use data based on different data models. The IE is adapted to convert data based on a first data model to data based on a second data model such that the data is processible by the respective devices in the systems…paragraph 0015; OMA NGSI-9/10 is based on modeling high-level real-world entities).
Regarding claims 12, 13 and 14, they are substantially similar to claims 3, 5 and 8, respectively, and are rejected in the same manner, the same arts and reasoning applying.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                            
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449